UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1636


RAYMOND R. HENDERSON,

                Plaintiff – Appellant,

          v.

VASCO, INC.; ABBOTT'S AUTO SERVICE; EXPEDITED SHIPPING
SOLUTIONS;   SUBCONTRACTING  CONCEPTS,   INC.;  TECH   PARTS
EXPRESS; QUALITY AUTOMOTIVE WAREHOUSE, INC.; FACTORY PARTS;
UCI WAREHOUSE, CORP.; LABOR FINDERS OF VIRGINIA, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00244-HEH)


Submitted:   September 25, 2012           Decided:   October 11, 2012


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond R. Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raymond    R.   Henderson        appeals   the     district     court’s

order    dismissing        this   action        for   want   of     subject     matter

jurisdiction.          See 28 U.S.C. § 1915(e) (2006); Fed. R. Civ. P.

12(h)(3).       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Henderson v. Vasco, Inc., No. 3:12-cv-00244-HEH

(E.D.    Va.    Apr.     12,   2012).      We    dispense    with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                           2